Citation Nr: 0306710	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-21 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (original) disability rating in 
excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran attended the United States Military Academy and 
United States Military Academy Preparatory School from July 
1991 to June 1993 and served on active duty from November 
1995 to November 1998.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in December 1998.  That decision, in pertinent 
part, granted the veteran's claim of entitlement to service 
connection for lumbosacral strain and assigned a 10 percent 
disability rating, effective from November 9, 1998.  The 
rating assigned was duly appealed.

In a rating decision entered in June 2000, the RO increased 
the rating assigned the veteran's lumbosacral strain to 20 
percent disabling, effective from the date of receipt of the 
original claim for service connection (November 9, 1998).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's lumbar strain is manifested by no more than 
slight limitation of motion of the lumbar spine, with 
consideration of pain, and muscle spasm on extreme bending, 
but it is not productive of unilateral loss of lateral spine 
motion, listing of the spine, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.

3.  The veteran has minimal deformity of a vertebral body but 
the preponderance of the evidence indicates that such is 
developmental in nature rather than secondary to an in-
service injury.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
See Supplemental Statement of the Case issued in October 
2002, which contained all of the applicable provisions of 
38 U.S.C.A. §§ 5102, 5103, and 38 C.F.R. § 3.159.  The Board 
finds that VA's duties have been fulfilled in the instant 
case.  The RO advised the veteran of the evidence necessary 
to substantiate his increased rating claim by various 
documents.  For example, the veteran was advised of the 
applicable rating criteria concerning lumbosacral strain by 
the November 1999 Statement of the Case (SOC) and the October 
2001 Supplemental SOC (SSOC).  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria that 
govern disability ratings.  In addition, the SSOC and a 
letter of September 2001 indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

38 C.F.R. § 4.71a, Diagnostic Code 5295 allows for a 40 
percent evaluation when there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of the joint spaces, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending and/or loss of 
lateral spine motion.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  Severe limitation of motion 
of the lumbar spine warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 
In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.    38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Residuals of a fracture of vertebra, in the absence of cord 
involvement, nerve paralysis, or abnormal mobility requiring 
neck brace, is rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Code 5285.

Factual Background

The veteran argues that he should be rated 40 percent 
disabling because he meets the criteria of "narrowing or 
irregularity of joint space."  He has reported that an 
examining doctor had told him that his lower back and middle 
back were wedged together.  He alleges that this was caused 
in an accident while he was stationed at Ft. Hood, Texas.  He 
has reported that the doctor advised him that this was cause 
of his back problems.  The veteran argues that the so-called 
"wedging" was definitely a "narrowing or irregularity of 
joint space," as described by the 40 percent criteria.

Review of the veteran's service medical records reveals 
treatment for back pain subsequent to a roll over motor 
vehicle accident and a rear end motor vehicle accident.  
Review does not reveal any notation of injury to the 
veteran's vertebra.

In a pre-discharge VA examination, dated in June 1998, the 
examiner reported the veteran began to have low back pain two 
years earlier.  He denied any specific injury to his low 
back.  He had been in a motor vehicle accident one year 
earlier, and his symptoms had worsened.  His low back pain 
came and went, and was worse when he overexerted himself.  He 
denied any numbness or tingling going down either leg to his 
feet.  He denied any change in bowel or bladder habits.  
Precipitating factors included prolonged standing, heavy 
lifting, or bending.  He had pain in his low back every 
couple of weeks, lasting from one to two weeks.  He described 
the pain as a dull ache with intermittent sharp pain.  He 
rated the severity of the pain as 5 out of 10.  On physical 
examination, he had ranges of motion to 80 degrees in 
flexion, 10 degrees in extension, 35 degrees in lateral 
bending, 45 degrees in rotation.  He had pain with extension 
beginning at 5 degrees.  He had tenderness to palpation of 
the paraspinous muscles of his lumbar spine, but not of the 
spinous processes.  There was no muscle spasm.  The diagnosis 
was chronic lumbar strain.  An X-ray examination of the 
lumbar spine was normal.  

In April 1999, the veteran testified at an RO hearing.  He 
reported that he had significant back pain on a regular 
basis.  When the pain was intense, he did not even feel like 
moving.  He would then sleep nine or ten hours in a night.  
He reported that on one recent occasion he had left work and 
gone to the VA hospital for treatment for back pain.  The 
next day he had to go home early because the pain continued.  
He had missed 10 hours of work the week before, and two weeks 
earlier about 20 hours.  His employer was flexible about 
allowing him to make up work that he had missed.  He gave a 
history of back spasms once per week.  He reported that he 
could no longer stretch as far as before he hurt his back.  
He had to stand up and sit down frequently at work to 
stretch.

The veteran testified that after a day at work he did not 
want to do anything around the house because of back pains.  
He limited his lifting to 10 or 20 pounds on average.  He had 
a regular doctor at VA, but did not see him often about his 
back problems.  He basically just got medication from the 
doctor.  He reported that he had experienced long delays 
trying to get an appointment to see the doctor.

With regard to pain, the veteran testified that he 
experienced pain of four to six out of ten.  At its worst, 
his pain was an eight.  He had trouble getting up from a 
sitting position if his back was sore.  

The veteran's wife testified that the veteran could no longer 
participate in sports as he had in the past.  She reported 
that if he tried to do the things he had in the past, he 
would be hurting for a long time.  She heard him complain 
about his back on a daily basis.
 
Review of the veteran's VA treatment notes reveals little 
treatment directed at back symptomatology.  

In April 1999, the veteran was noted to complain of mid-to-
lower backache for the previous two years.  He noted a two-
year history of nagging, persistent achy pain without 
radiation, localized to the mid back, up to two or three 
inches from the belt level.  He complained that the muscles 
along the spine were tight and troubled him if he had to sit 
for long periods, or if he had to do a lot of heavy work in 
construction.  There was no bowel or bladder problems, lower 
extremity problems, or radiation of the pain into the 
buttocks or lower extremities.  He had a full range of motion 
in all areas of the spine.  He had a full range of motion of 
both hips and lumbar spine - bringing his fingertips down to 
the floor with knees extended.  There was no tenderness to 
palpation over the lower thoracic and lumbar spinous 
processes.  The diagnosis was low-grade mild back strain.

In January 2000, the veteran complained of more low back 
pain, with a six-hour spell of numbness in the left lateral 
shin during the previous month.  He had good relief after 
about five days.  His current complaint was nagging 
discomfort, on and off, per baseline.  The assessment was 
low-grade mild back strain.

In the veteran's April 2000 VA examination, he reported 
experiencing pain on a daily basis in his lower back, 
starting in the thoracolumbar junction and spreading to the 
lower lumbar region.  He had morning stiffness, and coughing 
or sneezing exacerbated the pain.  He denied any radicular 
pain, but had some intermittent numbness in the left 
posterior calf, spreading to the ankle on occasion.  He also 
noted occasional tingling of both lower extremities below the 
knees.  Because of his back, he avoided running, playing 
ball, sports, and lifting.  Walking and standing was 
generally tolerable.  He reported that flare-ups of pain 
occurred about once a month and lasted five to eight days out 
of a month.  During those times, based upon questioning and 
veteran demonstration, the examiner noted that there was an 
estimated loss of range of motion at 25 percent on forward 
flexion during those periods.  There was no associated 
incoordination, but he had general muscular weakness in his 
back during those episodes.  His back pain awakened him at 
times.  The examiner noted that X-ray examination in 
September 1999 showed a wedged deformity at the thoracolumbar 
junction.  This was an anterior wedge deformity.  The veteran 
was noted to have no reported back pain before military 
service.

On examination, the veteran's back showed essentially normal 
appearing architecture.  There was percussion tenderness 
along the spine from the thoracolumbar junction to the lower 
lumbar region.  The sacroiliacs were somewhat tender.  He 
could stand on his heels and toes.  Range of motion showed 80 
degrees of forward flexion, 10 degrees of hyperextension, 
lateral bending bilaterally of 25 degrees, and 30 degrees 
bilaterally of rotation.  Deep tendon reflexes were equal.  
There was no measurable atrophy.  Motor testing was 5/5.

The examiner opined that the veteran's back disorder was 
lumbar strain, as was diagnosed in June 1998.  The only 
question to the examiner's mind was whether the veteran 
suffered a compression injury at the thoracolumbar junction 
in the rollover motor vehicle accident.  He noted that it was 
within the realm of possibility, but he could not prove it 
beyond the shadow of a doubt, as there was no X-ray 
examination before the veteran's military service.  The 
veteran was expected to continue to have difficulties with 
his back chronically in the future.

In an October 2000 physical therapy consult, the veteran was 
noted to have chronic musculoskeletal low-back pain.  He was 
noted to have pain at a 3 out of 10 to 6 out of 10 level 
bilaterally over the lower thoracic/upper lumbar area.  It 
was aggravated with most vigorous activities and eased with 
rest.  X-ray examination was reported to show slight anterior 
wedging at the thoracolumbar junction, most likely 
developmental in origin.  There was no evidence of fracture 
or focal bone destruction.  The discs were well maintained 
and the facets joints normal.  He had a mild scoliosis c-
curve with convex apex at the thoraco-lumbar junction.  His 
active and passive range of motion was within normal limits 
in the lumbar spine.  He had pain in the right low back with 
"SB L especially."  He had moderate tenderness bilaterally 
at the T11-L1 paraspinals and vertebra spring test.  The 
physical therapist concluded that the veteran's pain was 
centered on the thoraco-lumbar junction with mild scoliosis 
centered there.  X-ray examination was said to indicate mild 
wedging there as well.  The veteran was noted to be having 
difficulty with his active lifestyle due to ongoing worsening 
of local pain in that area.

In January 2001, the veteran reported he had multiple 
episodes of back pain over the previous year, each lasting 
three to four weeks.  He thought physical therapy had helped 
him at the time, and he had quit working a job that required 
him to sit 10 hours per day.  He occasionally would get a few 
hours of some numbness in his left leg.  He had not done any 
of his back exercises for several months.  He was described 
as in general, pain free.  The impression was history of low 
back pain.  Currently doing very well and only uses Naprosyn 
occasionally.  

A June 2001 mental health assessment/intake interview noted 
the veteran had a history of low back pain.  He was doing 
well and only used Naprosyn occasionally.

In January 2002, the veteran was noted to have a history of 
low back pain.

The veteran underwent a VA neurologic examination for 
compensation purposes in February 2002.  The examiner noted 
the veteran's history of developing back pain after a roll 
over motor vehicle accident in 1998.  The pain had centered 
in the lower thoracic and lumbar spine.  The veteran did 
physical therapy for it without much benefit.  He described 
on two occasions some numbness involving the left posterior 
calf that had only lasted about one hour.  He denied any 
weakness, bowel or bladder difficulties.  The veteran 
reported his pain was constantly there no matter what 
exercises he did.  He had not had any CT scans or MRI scans.  
He was not then under medical attention for his lower back 
pain.

On physical examination, hyperlordosis of the lumbar spine 
was noted.  The veteran had some tenderness in the lumbar 
back, in the upper thoracic, and through the lumbar spine.  
There was slight muscle spasm on the right in the right 
paravertebral lumbar areas.

An orthopedic examination was also performed in February 
2002.  The examiner noted that the veteran had a history of 
an anterior wedge of the T12 or T11 on X-ray examination.  
The veteran reportedly felt that all his back pain was caused 
by the anterior wedging of his vertebrae.  The examiner noted 
that the radiologist felt that the anterior wedging was 
developmental in nature.  The veteran was noted to take great 
exception to that opinion.  He felt that he should be rated 
at least 40 percent for the disorder.

The veteran complained of pain from the T11-T12 area.  The 
pain radiated to his paraspinous muscles bilaterally to the 
left a little bit more than the right.  He complained of 
chronic and constant muscle spasm in the area.  He complained 
of chronic and constant muscle spasm in the area.  He stated 
that he used to run a lot, but had to stop secondary to pain.  
He stated that on a good day, his pain was a 3 to 5 out of 
10, but on a bad day, it was a 6 to 7 out of 10.  It took him 
approximately one day to recover with bed rest and 
medication.  He took Motrin 800 mg three times a day when he 
had a flare-up.  He did not use ice or heat, but he was given 
a TENS unit approximately a year earlier and used that when 
his back flared up.  He used it for four to five days.  He 
did not use other devices, e.g., corsets, braces, canes, or 
crutches.  

On physical examination, he was noted to be in no acute 
distress and ambulated without a limp or antalgic gait.  
Inspection of the back musculature showed no hypertrophy, no 
deformity, no rib hum, and no visible or palpable muscle 
spasm.  The veteran was able to flex forward the lumbar spine 
to 90 to 100 degrees and nearly touched his fingertips to the 
floor.  He had approximately 30 degrees of bilateral 
rotation, 40 degrees of lateral flexion bilaterally, and 30 
degrees of extension.  Deep tendon reflexes were 4+/4.  
Straight leg raises were to 90 degrees without pain sitting, 
and to 45 degrees without pain supine.  He had positive 
Patrick hip test, and decreased range of motion.  External 
range of motion of the hip was approximately 30 degrees 
bilaterally in internal rotation of the hip was approximately 
20 degrees bilaterally.  Neurosurgery was intact distally to 
all digits in the lower extremities.  Strength in the lower 
extremities was 5/5 bilaterally in all major muscle groups.  
The veteran was able to heel and toe walk without weakness or 
deficiency.

The examiner diagnosed chronic mechanical back pain, thoracic 
region and anterior wedging of the thoracolumbar spine 
junction, developmental in nature.  The examiner noted that 
he would not expect the veteran to have much of a degree of 
increased weakness, increased fatigability, or incoordination 
with his spine.  It appeared that his chronic low-back pain 
was fairly stable.  He only recounted an occasional flare no 
more than two to three times per year of which his TENS unit 
afforded him some relief.  Any additional loss of range of 
motion during a flare-up would be within a 20 to 30 degree 
range of forward flexion, rotation, and lateral bending.

X-ray examination of the veteran's thoracolumbar spine in 
February 2002 noted the vertebral body heights, disc spaces, 
and alignment were normal.  There was slight anterior wedging 
at the thoracolumbar juncture, but it was unchanged and was 
within the normal range of variation.

Analysis

In statements and testimony presented during this appeal, the 
veteran has contended that he experiences constant low back 
pain that is aggravated by prolonged bending, standing, and 
lifting over twenty pounds.  He further asserts that he has 
morning stiffness and intermittent flare-ups of pain.  In 
contrast to these subjective descriptions of the back 
disability, physical examinations have demonstrated from 
normal to no more than slight limitation of motion of the 
lumbar spine, and there is no objective evidence to show that 
low back pain, to include on use or during flare-ups, 
weakness, fatigue, or incoordination, results in any 
appreciable increased functional impairment that would 
support a rating in excess of 20 percent under Code 5292.  

As to the question of a rating in excess of 20 percent under 
Code 5295, there is no objective evidence of loss of lateral 
spine motion.  While there have been notations of muscle 
spasm, thus minimally meeting the criteria for 20 percent, 
there is no suggestion in the medical evidence that the 
veteran has any listing of his spine, marked limitation of 
forward flexion, osteoarthritic changes and/or narrowing or 
irregular joint spaces in his spine to warrant the assignment 
of a 40 percent evaluation under Diagnostic Code 5295.  The 
objective findings throughout the period on review are 
consistent in their failure to support the subjective 
complaints of severe or even significant daily impairment.  
Accordingly, the Board finds that the assignment of a 20 
percent evaluation under Diagnostic Code 5295 is appropriate 
as the criteria for that rating is the presence of muscle 
spasm on extreme forward bending and/or loss of lateral spine 
motion along with a diagnosis of lumbosacral strain.  

Service connection is not in effect for degenerative disc 
disease of the lumbar spine.  Accordingly, 38 C.F.R. § 4.71a, 
Code 5293 is not applicable.  The Board parenthetically notes 
that there is no competent evidence of a diagnosis of 
intervertebral disc disease of record.

With regard to the veteran's argument that the "wedging" 
noted on X-ray examination meets the criteria for a 40 
percent rating, the Board cannot agree.  The 40 percent 
criteria call for narrowing or irregular joint spaces between 
the vertebra; not as in the veteran's case wedging of an 
individual vertebrae itself.  Even if the "wedging" were 
found to be a narrowing of the joint spaces as opposed to the 
vertebral body, the Board finds that the criteria for a 40 
percent rating would still not be met.  Such a narrowing 
would be the sole criterion met; DC 5295 requires that if 
only some of the symptoms listed are evidenced, then there 
must be abnormal mobility on forced motion.  Review of the 
record demonstrates no indication of abnormal mobility, on 
forced motion or otherwise.

With regard to the assignment of an extra 10 percent based 
upon application of DC 5285 for demonstrable deformity of the 
vertebral body, the Board again finds that the evidence 
preponderates against this aspect of the veteran's increased 
rating claim.  The majority of the examiners and radiologists 
who have addressed the issue, have noted that the "wedging" 
is either within the range of normal or is most likely a 
developmental disability rather than the result of a 
compression injury.  The single VA examiner who potentially 
related the "wedging" to the veteran's in-service motor 
vehicle accidents did so on a speculative basis, ultimately 
deciding that while possible there was no way to definitively 
say.  This in comparison to the unequivocal opinions of the 
other medical professionals leads the Board to the conclusion 
that the evidence weighs against such a finding.

The only manifestations of a low back disability are the 
subjective complaints of pain and tightness or spasm of the 
musculature along the veteran's spine.  The veteran's 
complaints of pain are considered in conjunction with the 
criteria of Diagnostic Code 5292, which allows for the 
assignment of disability evaluations based on limitation of 
motion.  The range of motion studies of record show that the 
veteran maintains an essentially normal range of lumbar spine 
motion; he is noted to be almost able to touch the floor on 
forward flexion.  Although the veteran asserts that he has 
constant pain in his lower back, there is minimal objective 
evidence of pain on motion and relatively little treatment 
sought, the notes generally indicate that the veteran only 
has pain with strenuous activity.  Additionally, the veteran 
does not complain of fatigability or weakness in his lumbar 
spine and there is no objective evidence of incoordination or 
functional impairment due to pain as a result of a low back 
disability.  The most recent VA examiner specifically noted 
that it would be unlikely that any of these factors would 
affect the veteran.  Thus, when viewing the evidence as a 
whole, there is no objective basis to support the conclusion 
that the veteran has more than moderate limitation of motion 
of the lumbar spine so as to warrant the assignment of a 40 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
In fact, as noted above, there is no indication of more than 
slight limitation of motion.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he has difficulty 
maintaining employment because of his service-connected back 
disability, he has not identified any specific factors that 
might be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his low back disability, treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by low back pain 
with intermittent flare-ups would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned for the veteran's low back strain more 
than adequately reflects the degree of impairment shown by 
the clinical evidence of record and, as such, a referral for 
consideration of an extera-schedular rating is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

The claim of entitlement to the assignment of an original 
disability rating greater than 20 percent for lumbar strain 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

